                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

UNITED STATES OF AMERICA,         )
                                  )
v.                                )           CR417-195
                                  )
DARYL JACKSON,                    )
                                  )
     Defendant.                   )

                                ORDER

     Before the Court are two letters, docs. 67 & 68, from defendant

regarding his attorney’s behavior in this case which is now on appeal,

doc. 61.   In this district, “[a]bsent prior leave of Court, a defendant

represented by counsel may not file a motion, brief, or other paper pro se,

except for a motion for the appointment of new counsel or a motion to

proceed pro se.” S.D. Ga. L.R. 44.2. Furthermore, as this case is on

appeal, doc. 61, and his current counsel has been appointed by the Court

of Appeals for the Eleventh Circuit, doc. 64, this Court lacks jurisdiction

over any complaints defendant may have. Accordingly, if plaintiff has

any concerns, he should direct them to that Court.

     SO ORDERED, this 1st day
                            y of August,
                                   g , 2019.

                                  _______________________________
                                    ___________________________
                                  CHRISTOPH
                                         P ER L. RAY
                                   HRISTOPHER
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
